United States Court of Appeals
                     For the First Circuit


No. 21-1457

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    FÉLIX A. SERRANO-BERRÍOS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Barron, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     Héctor Sueiro-Álvarez, with whom Eric Alexander Vos, Federal
Public Defender, and Franco L. Pérez-Redondo were on brief, for
appellant.
     Kevin Barber, U.S. Department of Justice, Criminal Division,
Appellate Section, with whom W. Stephen Muldrow, United States
Attorney, Mariana E. Bauzá-Almonte, Assistant United States
Attorney, Appellate Chief, Kenneth A. Polite, Jr., Assistant
Attorney General, and Lisa H. Miller, Deputy Assistant Attorney
General, were on brief, for appellee.


                          June 27, 2022
            KAYATTA,       Circuit   Judge.      Félix   Serrano-Berríos       was

sentenced to the statutory maximum of two years' imprisonment for

violating two conditions of his supervised release.             In percentage

terms, this sentence greatly exceeded the applicable guidelines

sentencing range of eight to fourteen months.             It appears from the

district court's cryptic explanation for its upward variance that

the court may have relied on a misapprehension of the record and/or

used unsubstantiated information from outside the record.                       We

therefore    vacate        the   sentence      and   remand   for     expedited

resentencing    by     a    district    court    judge   unburdened       by   any

misapprehension concerning the relevant facts.

                                        I.

            In 2014, Serrano was convicted of carjacking and (after

a remand) sentenced to ninety-two months' imprisonment, with three

years' supervised release to follow.            He was released from prison

on November 15, 2019 and commenced his period of supervision.                   In

December 2020    (with       a   supplement      filed   in   February 2021),

probation moved to revoke Serrano's supervised release because, it

alleged, he had violated the following five conditions of that

release:

       •    Mandatory Condition No. 1 -- "You must                  not    commit
            another federal, state or local crime."

       •    Mandatory Condition No. 3 -- "You must refrain from any
            unlawful use of controlled substance[s]. . . ."




                                       - 2 -
       •   Special Condition No. 7 -- "The defendant shall
           participate in an approved inpatient or outpatient
           mental health Treatment program . . . ."

       •   Standard Condition No. 9 -- "If you are arrested or
           questioned by a law enforcement officer, you must notify
           the probation officer within 72 hours."

       •   Special Condition No. 10 -- "The defendant shall
           participate in an approved substance abuse treatment
           program arrange[d] and approved by the U.S. probation
           officer until duly discharged . . . ."
           When probation moves to revoke supervised release, "a

magistrate judge must promptly conduct a hearing to determine

whether there is probable cause to believe that a violation

occurred."     Fed. R. Crim. P. 32.1(b)(1)(A).             If there is no

probable     cause,     the   proceeding   must   be     dismissed.    Id.

32.1(b)(1)(C).        If probable cause exists, a district court will

hold a revocation hearing, at which the government must prove a

violation by the preponderance of the evidence. Id.; United States

v. Whalen, 82 F.3d 528, 531–32 (1st Cir. 1996).

                                     A.

           At his probable cause hearing before the magistrate

judge, Serrano admitted to violating condition 3:           Over a twelve-

month period, he tested positive for cocaine twice and (as he

reported to his probation officer) relapsed four other times.            He

also admitted that he violated condition 9:            He did not report to

his probation officer within 72 hours of an interview that he had




                                   - 3 -
with local police while he was hospitalized with gunshot wounds.

Otherwise, Serrano contested the alleged violations.

              To establish that he violated condition 1 by committing

another crime, probation pointed to a December 2020 arrest in which

Serrano was charged in Commonwealth court in connection with an

alleged domestic-violence incident.           However, the government's

witness at Serrano's probable cause hearing testified that those

charges were dropped because the alleged victim declined to pursue

them.     Serrano argued that mere charges, without more, cannot

support   a    finding    of   probable   cause   that   he     committed   the

underlying crime.        The magistrate judge agreed.      Thus, the charge

that Serrano violated this condition was dismissed.

              To establish that Serrano violated conditions 7 and 10,

probation pointed to the admitted facts that Serrano over the

course of a year missed seven treatment appointments and relapsed

six times.     Serrano responded that none of those facts established

that he failed to participate in the programs as required.                   The

magistrate     judge   again    agreed,   concluding     that    Serrano    "did

participate in both an inpatient and outpatient" treatment program

and that "it was a fluid type of an arrangement together with his

Probation Officer and together they came up with a better program

that was the intensive outpatient treatment." The magistrate judge

therefore found probable cause only with regard to the admitted

violation of conditions 3 and 9.


                                    - 4 -
                                       B.

              Serrano's supervised-release violations are classified

at the lowest level, referred to by the U.S. Sentencing Guidelines

as "Grade C," U.S.S.G. § 7B1.1(a), thus his Guidelines sentencing

range   was    well   below    the   two-year    statutory   maximum.   The

Guidelines provided a range of 8–14 months.              At the revocation

hearing before the district court, the government argued that

Serrano should receive twelve months' imprisonment (two below the

top of the Guidelines range) because of his repeated cocaine use.

Serrano asked for four months to be followed by six months of home

detention.      He conceded that revocation was appropriate in this

case.

              In its initial colloquy, the government also mentioned

"the violation . . . regarding, if you are arrested or questioned

by a law enforcement officer, you must notify the probation office

within 72 hours," but it did not elaborate.           Although there was no

allegation that Serrano failed to inform his probation officer of

his arrest, when the judge asked to what arrest the government was

referring, the government launched into a description of the

dropped domestic-violence charges.              When the government stated

that they were "dismissed because [Serrano's] partner has . . .

withdrawn that claim," the court responded, "Well, that's not the

way I understand it.          I think the claim was dismissed under the

Puerto Rico Speedy Trial Act." Immediately, the government changed


                                     - 5 -
its tune and responded, "That is our understanding as well."

Nothing in the record supported this supposition.                    Indeed, the

witness     testimony   at   the   probable        cause     hearing       revealed

otherwise.     The district court nevertheless went on to question

why the magistrate judge found no probable cause for the fact that

Serrano committed a state crime.         Serrano's counsel protested that

that incident was not before the court and that the violation

related to not informing probation about an encounter with the

police was actually about Serrano's entirely unrelated interview

regarding his gunshot injuries.         The government conceded that this

was true.

             The district court then proceeded with sentencing.                  In

explaining     its   rationale,    the     court     cited     the     Guidelines

sentencing range (8–14 months) and "the factors set forth in . . .

section 3553(a)."       In   upwardly    varying     to    issue     the    maximum

statutory sentence -- two years, or 10 months over the top of

Serrano's range -- the court stated as follows:

             Mr. Serrano has shown that he is unable to
             comply with the law or the conditions of
             supervised release imposed on him by the Court
             by continuously using illegal substances and
             by   not  notifying   contact   with   a   law
             enforcement officer within 72 hours.

             Mr. Serrano has been provided with the
             necessary tools and interventions to become a
             pro-social and law-abiding citizen.     He was
             referred to outpatient and inpatient treatment
             for his dual disorder, substance abuse and
             mental health, at Caribbean Therapeutic and


                                   - 6 -
           Educational Group and Guara Bi inpatient
           treatment. But despite many efforts to assist
           him, he continues to incur in violations of
           his conditions of supervised release.

           He tested positive to more than two or
           admitted to the use of controlled substances
           more than five times within a year's time.

           The probation officer has extinguished a
           release source, including outpatient and
           inpatient   treatment,  drug   testing, and
           cognitive behavioral interventions.

           To reflect the seriousness of the offense,
           promote respect for the law, provide just
           punishment for Mr. Serrano's offense, afford
           adequate deterrence, and to protect the public
           from further crimes by Mr. Serrano, the Court
           concludes that a statutory sentence is a
           sentence sufficient but not greater than
           necessary to comply with the purposes set
           forth   in  Title 18,   United   States   Code
           section 3553(a).

           Serrano's     counsel    objected   to     the   sentence   as

"procedurally and substantively unreasonable."        He objected to the

court's prior referral to the dropped state-court charges, and he

noted that Serrano did engage in treatment (as found by the

magistrate judge).      In response, the court listed four dates on

which   Serrano   had   missed   treatment.    When   Serrano's   counsel

objected that any claim that he failed to comply with the treatment

conditions was unsupported by probable cause (as found by the

magistrate judge), the court chastised:        "You brought it up.     You

brought it up.     I didn't mention it in my original wording, but

you brought it up."



                                   - 7 -
                                   C.

            On appeal, Serrano contends that that the district court

improperly relied on two alleged violations that the magistrate

judge found were not supported by probable cause, that the court

did not adequately explain its upward variance, and that the

sentence is otherwise substantively unreasonable.

                                   II.

            When a district court varies upward from the Guidelines

range,   our    precedent   requires    it   to   "justify   th[at]   upward

variance."      United States v. Del Valle-Rodríguez, 761 F.3d 171,

176 (1st Cir. 2014) (citing United States v. Flores-Machicote, 706

F.3d 16, 21 (1st Cir. 2013)).      To do so here, the district court

needed to "articulate[] why it believed [Serrano's] case differed

from the norm," id. at 177, or, in other words, "the mine-run of

[Grade C revocation] cases," United States v. Rivera-Berríos, 968

F.3d 130, 136 (1st Cir. 2020).         And "the greater a deviation from

the GSR, the more compelling the sentencing court's justification

must be."      Del Valle-Rodríguez, 761 F.3d at 177.1


     1  The government contends that Serrano failed to object to
the adequacy of the sentencing rationale, such that we may only
review the rationale for plain error.     We disagree.    Serrano's
counsel objected to the court's consideration of both the state-
court charges and his treatment-program record. Subsumed within
those objections is the clearly implicit charge that the district
court's explanation rested on improper considerations.          See
Rivera-Berríos, 968 F.3d at 134 ("To preserve a claim of procedural
sentencing error for appellate review, a defendant's objection
need not be framed with exquisite precision."). We accordingly


                                  - 8 -
           There   are    two   aspects     of   the   sentencing   court's

rationale that concern us.       First, it is unclear what the court

meant by "[t]he probation officer has extinguished a release

source,    including     outpatient   and    inpatient     treatment,   drug

testing,    and    cognitive     behavioral      interventions."         One

straightforward reading is that probation had eliminated treatment

as an option for Serrano to use if released.             Such a reading, if

intended, would be problematic because probation never so stated.

Another -- less straightforward but nevertheless plausible --

interpretation is that, due to Serrano's admitted relapses, the

district court itself had lost faith in his ability to succeed at

staying clean.     That second explanation may or may not be enough

to justify an upward variance (query whether six relapses over the

course of a year by a person addicted to drugs is outside the

"mine-run case" of defendants at a revocation hearing for using

illegal substances,2 a specific finding the district court did not




review the district court's justification for varying upward under
the familiar abuse-of-discretion standard.
     2  The Administrative Office of the U.S. Courts' Probation
and Pretrial Services Office recently found that "cases in which
supervision was revoked averaged 10 [technical] violations," i.e.,
violations of the terms of release that did not involve committing
new crimes (like those here), "while cases without revocations
averaged six [such] violations." AO, Revocations for Failure to
Comply with Supervision Conditions and Sentencing Outcomes
(June 14, 2022). And, of those defendants whose supervision was
revoked, 60% received incarceration terms of six months or less;
only 15% were incarcerated for more than a year. Id.


                                  - 9 -
make).     But we need not decide whether such an explanation would

be sufficient.        Rather, we find ourselves unwilling to rely on

such a strained reading of the court's comments to justify an

upward variance.

            We are also concerned by the district court's sua sponte

reference to Serrano's arrest record -- repeated in the court's

written judgment -- and by the court's view of the state-court

proceeding.     There is nothing in the record to suggest that the

charges were dropped merely because of a technical speedy-trial

violation.     Indeed, the government's own witness testified that

the state charges were dropped because the alleged victim refused

to testify.     The magistrate judge concluded that there was no

probable cause to support a conclusion that Serrano committed a

state crime, so that alleged violation was dismissed and was not

properly     before    the   district   court.   See   Fed.   R.   Crim.

P. 32.1(b)(1)(A), (C).3



     3  To the extent the district court relied on the mere fact
that state-court charges were lodged to vary upward, that was error
because a criminal complaint, "by itself, . . . lacks sufficient
indicia   of   reliability   to  support    a  finding   that   the
defendant . . . committed the charged conduct." United States v.
Castillo-Torres, 8 F.4th 68, 71–72 (1st Cir. 2021); see also United
States v. Dávila-Bonilla, 968 F.3d 1, 9 (1st Cir. 2020) (cautioning
"judges and lawyers alike against relying on mere charges to infer
unlawful behavior unless there is proof by a preponderance of the
evidence of the conduct initiating those arrests and charges"
(cleaned up)); United States v. Marrero-Pérez, 914 F.3d 20 (1st
Cir. 2019) ("[N]o weight should be given in sentencing to arrests
not buttressed by convictions or independent proof of conduct.").


                                  - 10 -
            The government points out that although the district

court pressed its view concerning the state-court charges in

discussing the case with counsel, it did not subsequently mention

the charges in explaining its sentencing rationale.         Moreover, one

can fairly read the court's reference to Serrano not being law-

abiding as only referring to his drug use, not his charges of

violating the Commonwealth's penal code.          So normally we would

find no flaw in the sentencing merely because the court, before

explaining its sentencing rationale, evidenced interest in those

charges and offered an unsupported view of their disposition. See,

e.g., United States v. Pedroza-Orengo, 817 F.3d 829, 836–37 (1st

Cir. 2016) (finding that the district court did not rely on the

defendant's mental condition to vary upward because it was not

mentioned in the sentencing rationale, even though it was discussed

earlier); United States v. Gallardo-Ortiz, 666 F.3d 808, 816 (1st

Cir. 2012) ("While the court ultimately considered a variety of

factors when deciding to impose an increased sentence, it never

revisited   section   5K2.17. . . .      Thus,   although   it   mentioned

section 5K2.17, the court actually relied upon [other aspects of

the crime] to illustrate [its] seriousness.").

            Here, though, in its subsequent written explanation for

why it found a violation of condition 9, the district court wrote:

"The defendant was charged for several violations of the Puerto

Rico Penal Code."     We do "tend[] to honor" the oral explanation of


                                - 11 -
a sentence over the written judgment when they materially conflict,

United States v. Cali, 87 F.3d 571, 579 (1st Cir. 1996), but the

written judgment "is not an empty formality," United States v.

Weathers, 631 F.3d 560, 562 (D.C. Cir. 2011). Rather than conflict

with the oral pronouncement, here we find that the written judgment

renders unreliable our otherwise controlling assumption that the

court excluded from its thinking the express comments it made right

before formally explaining its sentence.          In short, when a court

expressly raises reason X, omits (but does not disavow) reason X

in explaining its sentencing rationale, and then clearly includes

reason X in its written judgment, our willingness to ignore the

court's reference to reason X does not apply.

                                    III.

                For the foregoing reasons, we vacate the sentence and

remand to a new district court judge for prompt resentencing based

on the existing record as supplemented by argument of counsel and

(if offered and admissible) any facts that occurred after the prior

date       of   sentencing.   Pursuant   to   Federal   Rule   of   Appellate

Procedure 41(b), the mandate shall issue ten calendar days from

the date of this opinion.4




       4Counsel need not wait the full ten days to notify the clerk
of the district court that expedited scheduling of a hearing will
be in order.


                                   - 12 -